Citation Nr: 0911923	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  02-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a seizure disorder, post-concussive 
syndrome, chronic ischemic strokes, vascular dementia, and 
migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2006 decision, the Board denied entitlement to 
service connection for seizure disorder.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2008 order, 
the Court granted the parties' Joint Motion to vacate and 
remand the 2006 Board decision.  Pursuant to the actions 
requested in the Joint Motion, the issue was remanded to the 
Board for additional development and readjudication 
consistent with the directives contained therein.  

Originally the only claim that had been adjudicated and 
perfected for appellate review was the claim for service 
connection for a seizure disorder.  To that end the 
additional issues of entitlement to service connection for 
chronic ischemic strokes, vascular dementia, and migraine 
headaches were referred to the RO for clarification from the 
Veteran regarding his intent to pursue these claims.  However 
as a result of the terms of the Joint Motion for Remand, the 
Board has rephrased the issue listed on the title page to 
reflect the additional matters raised by the parties.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the above-cited Joint Motion, the parties agreed that 
Remand was required for the Board to provide an adequate 
reasons or bases in support of its August 2006 decision 
denying service connection for a seizure disorder.  The 
parties indicated that the Board neglected to consider and 
apply the appropriate legal standard to determine whether the 
Veteran's seizure disorder pre-existed service and, if so, 
whether it was aggravated by service.  

Service treatment records (STRs) show that no seizure 
disorder or pertinent abnormality was noted upon the 
Veteran's July 1965 entrance examination.  These records, 
however, do show that he sustained a blunt impact injury to 
his head in a motor vehicle accident in February 1966.  Two 
months later, the Veteran was hospitalized due to his report 
of seizures, headaches, and blurred vision.  At this time 
records associated with his in-service treatment for seizures 
reflect that he described a significant pre-service history 
of relevant head trauma and seizure symptoms.  

In May 1966, the Veteran returned for further hospital 
treatment and during this time skull films and a lumbar 
puncture yielded clinically normal findings.  However, based 
upon findings revealed in an electroencephalogram, he was 
diagnosed with a seizure disorder.  The Veteran again 
reported a history of "several" pre-service incidents 
resulting in "either momentary unconsciousness or at least a 
stunned sensation."  He also reported a pre-enlistment 
incident of blacking out while driving in November 1964, with 
headache and blurred vision characteristic of his in-service 
seizures.  Significantly, in May 1966, the Veteran signed a 
statement endorsing the findings of the medical board that 
his seizure disorder existed prior to service and was not 
permanently aggravated by service.

The claims folder is devoid of any pertinent post-service 
treatment records until 2001, more than 30 years later.  In 
an August 2001 letter, a private physician offered the 
medical opinion that the Veteran suffered from a brain injury 
which was at least as likely as not linked to his in-service 
head injury.  The current manifestations of this brain injury 
included brain concussion scar/lesion with ensuing seizures 
and headaches.  

Of some significance, during VA examination in July 2003, the 
Veteran specifically indicated that he had not taken any 
anti-epileptic medication since shortly after his discharge.  
Of even greater significance is the fact that, consistent 
with the Veteran's own account, the VA examiner found that 
any post-traumatic seizures had clinically resolved.  Despite 
his medical conclusion, the VA examiner also found that the 
Veteran had cognitive difficulties that could potentially be 
contributed by his previous head injury as well as symptoms 
suggestive of a post-concussive syndrome (i.e., irritability 
and poor concentration/attention), which could also accompany 
a dementia process.  

The Board's denial of service connection in 2006 was 
predicated upon the fact that there was no objective clinical 
confirmation that the Veteran suffered from an actual seizure 
disorder.  Therefore, any history of childhood head injuries 
had no bearing on the determination.  Rather what was 
ultimately relevant in this case was the absence of any 
medical findings of a current seizure disorder.

Although the parties to the Joint Motion specifically 
reference the Board's accurate analysis regarding the 
existence of a current disability, they determined that it 
was still necessary to address and apply the "clear and 
unmistakable evidence" standard to the question of whether 
the Veteran's seizure disorder pre-existed service and, if 
so, whether it was aggravated during service.  The Board's 
failure to consider and discuss the presumption of soundness 
and the question of whether a disability was present when the 
Veteran filed his claim renders the reasons and bases of its 
2006 decision inadequate.  

Notwithstanding the absence of a current seizure disorder, 
given the mandates of the Joint Motion for Remand and the 
Veteran's varied historical accounts, additional development 
is needed.  This is so particularly since in advancing this 
claim, the Veteran now insists that his service records 
reflect an inaccurate account of his history and that his in-
service seizures were the first manifestation of any 
disorder.  He has repeatedly expressed that he never suffered 
a significant head injury or seizure symptomatology before 
enlistment.  In fact, he contends that coercive pressure was 
involved in influencing him to sign the statement in the 
service records in which he indicated that his seizure 
condition pre-existed his service.  In any event, the Board 
finds that in order to comply with the March 2008 Joint 
Motion for Remand, this case must be remanded.

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 C.F.R. § 3.304(b) (2008). 

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to 
rebut the presumption of sound condition VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

Given the foregoing, the Board finds that a VA medical 
opinion is necessary to determine whether any residuals of a 
head injury are now present.  The examiner should provide an 
opinion as to whether any current head injury residuals pre-
existed the Veteran's active service, and if so, whether 
active service aggravated any pre-existing head injury 
residuals in accordance with the above-cited law.  In the 
alternative the VA examiner should indicate the likelihood 
that any head injury residuals had their onset during the 
Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to 
the current claim, such as providing 
the Veteran with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159. 

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation of his claimed disorders since 
service discharge in 1966, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified by 
the Veteran, so inform him and request that 
he obtain and submit it.

3.  The Veteran should also undergo an 
appropriate VA examination to determine the 
nature, extent, and etiology of any current 
head injury residuals.  A detailed history 
of any symptomatology before, during and 
after service should be obtained from the 
Veteran.  The claims folder must be made 
available to the examiner for review of the 
case, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
A notation to the effect that this record 
review took place should be included in the 
report.  All indicated tests and studies 
are to be performed, and the examiner 
should review the results of any testing 
prior to completing the report.  All 
findings should be reported in detail.  
Complete diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any present 
head injury residuals, to include a 
seizure disorder, post-concussive 
syndrome, chronic ischemic strokes, 
vascular dementia, and migraine 
headaches and provide an opinion 
addressing whether any disability 
existed prior to service 
(considering the references to 
symptomatology before his 
enlistment) and, if so, whether such 
head injury residuals nevertheless 
were aggravated, i.e., made 
permanently worse, during his 
military service beyond their 
natural progression.  

b.  If there was no pre-service head 
injury, provide an opinion addressing 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any present head injury 
residuals including a seizure disorder, 
post-concussive syndrome, chronic 
ischemic strokes, vascular dementia, and 
migraine headaches are traceable to any 
incidents, symptoms, or treatment the 
Veteran experienced or manifested during 
service, or is in any other way causally 
related to his active service, or whether 
such a causal relationship is unlikely 
(i.e., a probability of less than 50 
percent).  If any current head injury 
residuals cannot be regarded as having 
had its onset during active service, the 
examiner should specifically indicate so.

c.  Any opinion provided should include 
discussion of specific evidence of 
record, including the August 2001 private 
medical opinion and the VA examinations 
in 2003.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


